Citation Nr: 0329641	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
fingers and hands as due to an undiagnosed illness

2.  Entitlement to service connection for memory loss, to 
include poor concentration and forgetfulness as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO in 
Louisville, Kentucky, which denied service connection for 
joint pain and memory loss as due to an undiagnosed illness.  
In March 2001, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  A review of the claims folder reveals that the RO 
advised the veteran of the law and regulations implementing 
VCAA.  However, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the veteran was not properly advised of the 
evidence needed to substantiate his claim; that is, once he 
had submitted a "substantially complete application," the 
RO was required to inform him "which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary."  Id.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

In December 2002, the veteran was scheduled for a VA 
examination to evaluate joint pain of the fingers and hands 
and memory loss.  According to VA records, the veteran failed 
to appear for the examination.  However, there is no 
documentation in the claims folder showing that he was ever 
notified of the date, time or place of the examination.  In 
addition, there appears to be at least two addresses for the 
veteran.  In April 2002, mail was sent to an address on Old 
State Road.  In October 2002, mail was sent to an address on 
Skulltown Road.  In May 2003, mail was once again sent to the 
address on Old State Road.  The veteran's address needs to be 
confirmed.  Because the Board cannot be certain if the 
veteran ever received notice of the examination, he should be 
afforded another VA examination to evaluate joint pain of the 
fingers and hands and memory loss.

Several VA examination reports note the veteran's complaints 
of memory loss, but do not indicate whether or not there are 
any objective indications of the claimed symptom or state 
whether, if demonstrated, it is attributed to any of his 
diagnosed disabilities or secondary to undiagnosed illness.  
Moreover, the August 1994 examination diagnosed the veteran 
with diffuse arthralgias with an unremarkable examination, 
while a later September 2000, treatment record notes that the 
veteran had full range of motion in his finger joints with 
slight tenderness.  He was assessed at that time with chronic 
joint pain.  He has been provided specific diagnoses for all 
his other joint complaints.  Although X-ray studies have been 
performed on all the other joints the veteran has complained 
of, there are no X-ray studies of his hands. Since the 
medical evidence regarding these claimed disabilities appears 
somewhat incomplete, the Board finds that it would be helpful 
to afford the veteran comprehensive appropriate examinations 
for resolution of the these claims.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The RO should obtain the correct 
address for the veteran, and if 
necessary, notify the appropriate VA 
medical facility of the proper address.

3.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for joint pain of the 
fingers and hands and memory loss from 
November 2001 to the present.  After 
the releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3. After the above development has been 
completed to the extent possible, the 
RO should schedule the veteran for 
appropriate VA examinations by 
physicians to evaluate the nature of 
his alleged hand and finger joint pain 
and short-term memory loss.  The claims 
folder and a separate copy of this 
remand must be made available to the 
examiners for review prior to the 
examinations.  All indicated studies 
should be performed.  Based on the 
medical findings and a review of the 
claims folder, the examiners are asked 
to offer diagnoses for any disabilities 
associated with hand and finger joint 
pain or memory loss, if found to be 
present and if possible.  If there are 
current disabilities present, the 
examiners are asked to offer opinions 
as to whether it is as likely as not 
that the disabilities are related to 
service, or whether the disabilities 
are manifestations of any other 
diagnosed disability found to be 
present.  If the examiners are unable 
to provide the requested opinions, the 
reports should so state.  Any opinion 
provided should be supported by a 
complete rationale.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




